  Case 1:14-cr-00367-FB Document 70 Filed 07/26/21 Page 1 of 6 PageID #: 599




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 UNITED STATES,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:14-cv-00367-FB-1
        -against-

 ALDO BLAS,

                        Defendant.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 JACQUELYN KASULIS, ESQ.                             SALLY J.M. BUTLER, ESQ.
 Acting United States Attorney                       42-40 Bell Blvd, Suite 302
 Eastern District of New York                        Bayside, NY 11361
 By: DANA REHNQUIST, ESQ.
 Assistant United States Attorney
 271 Cadman Plaza East
 Brooklyn, NY 11201

BLOCK, Senior District Judge:

       On December 3, 2020, Aldo Blas filed a motion seeking a reduction in his

sentence pursuant to 18 U.S.C. 3582(c)(l)(A). For the following reasons, Blas’s

motion is denied.

                                                I.

       Blas was arrested after law enforcement detected him trading child

pornography on the internet. After obtaining and searching his electronic devices,

agents discovered ten homemade videos of Blas engaged in sexual activity with his

                                                1
  Case 1:14-cr-00367-FB Document 70 Filed 07/26/21 Page 2 of 6 PageID #: 600




girlfriend’s sixteen-year-old daughter, who was not aware that these encounters

were being recorded.

      Blas pleaded guilty to sexual exploitation of a child, in violation of 18

U.S.C. § 2251(a), and possession of child pornography, in violation of 18 U.S.C. §

2252(a)(4)(B). He was sentenced to the mandatory minimum of 15 years’

imprisonment, followed by five years of supervised release.

      Blas filed a motion seeking a reduction in his sentence pursuant to 18 U.S.C.

3582(c)(l)(A) and the Second Circuit’s decision in United States v. Brooker, which

allows District Courts to “consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for

compassionate release.” 976 F.3d 228, 237 (2d Cir. 2020).

      An evidentiary hearing was held on June 14, 2021. The Court heard

testimony from Blas’s family members and neighbor.

                                         II.

      Defense counsel principally contends that release is warranted because (1)

Blas has been a “model prisoner” while serving “more than seven years of

imprisonment,” (2) he “consents to his removal from the United States,” (3) his

“family is living in dire poverty” and, if released, Blas would be able to provide

financial support, and (4) the fifteen-year mandatory minimum sentence is

“extraordinarily harsh.” ECF No. 53, 67.


                                           2
  Case 1:14-cr-00367-FB Document 70 Filed 07/26/21 Page 3 of 6 PageID #: 601




      The government principally argues that (1) “the Guidelines and the BOP

Program Statement primarily limit compassionate release to cases of serious illness

or impairment, advanced age or a need to care for a family member,” (2) some

courts have held “the length of a sentence cannot by itself make out ‘extraordinary

and compelling’ circumstances,” (3) the Court should “consider whether the §

3553(a) factors, on balance, weigh against compassionate release,” (4) “the

defendant’s family’s economic circumstances do not provide a basis for release,”

(5) “while the defendant claims to be a model prisoner, there is nothing

extraordinary about his efforts at rehabilitation to date,” and (6) the victim of Mr.

Blas’s offense, who previously asked that he not be sentenced to the mandatory

minimum, now believes that he should serve the remainder of his sentence. ECF

No. 68 at 2-5.

      The Court has carefully considered the parties’ arguments and the

controlling legal framework. It is also mindful that “[h]arsh, disproportionate

mandatory sentences impose grave costs not only on the punished but on the moral

credibility upon which our system of criminal justice depends.” United States v.

Bannister, 786 F. Supp. 2d 617, 689 (E.D.N.Y. 2011) (Weinstein, J.).

Nevertheless, the Court is unpersuaded that Blas has presented “extraordinary and

compelling reasons” justifying his release. Brooker, 976 F.3d at 237.




                                           3
  Case 1:14-cr-00367-FB Document 70 Filed 07/26/21 Page 4 of 6 PageID #: 602




      First, the defendant’s arguments, whether individually or in combination, do

not justify release. Although Blas has completed classes and recreational programs,

they were primarily focused on art and exercise. His lack of violations while

incarcerated is commendable. However, merely following the rules while

incarcerated does not constitute an extraordinary and compelling circumstance.

Although Blas’s family faces financial challenges in Peru and his mother struggles

with serious health issues, these circumstances do not justify release. As the

government points out, there are three able bodied family members who can take

care of Blas’s mother, and she receives in-home medical care from a visiting nurse.

See, e.g., United States v. Lindsey, No. 13 Cr. 271 (LTS), 2021 U.S. Dist. LEXIS

1086, 2021 WL 37688, at *3 (S.D.N.Y. Jan. 4, 2021) (“[C]ourts generally require a

showing … that the defendant is the only available caregiver for a family member

in dire conditions before concluding that an extraordinary and compelling reason

has been established.”) (citation omitted).

      Second, the victim in this case now believes that Mr. Blas should serve the

remainder of his sentence. At the time of Mr. Blas’s sentencing, the victim wrote to

the Court that their relationship was consensual, that Blas “doesn’t deserve to be

locked up for so many years,” and that she “forgave him” and knows that “this

mistake will never happen again.” ECF No. 34-1 at 1. Since that time, the victim’s

feelings have changed. She has now reached adulthood and believes she was “in


                                          4
  Case 1:14-cr-00367-FB Document 70 Filed 07/26/21 Page 5 of 6 PageID #: 603




denial for quite some time.” ECF No. 60 at 1. With time and reflection, she has

come to “strongly believe [Blas] should not be released.” Id. Although the victim’s

perspective is not dispositive, it is unquestionably a relevant factor for the Court’s

consideration. See 18 U.S.C.A. § 3771 (providing for the right of crime victims “to

be reasonably heard at any public proceeding in the district court involving release,

plea, sentencing, or any parole proceeding”).

      Third, the Court notes the defendant is likely to have substantial contact with

children if released consistent with defense counsel’s plan. The defendant’s family

members testified using videoconferencing technology from their home in Peru.

This is where the defendant intends to reside if released. At multiple points during

the testimony, children of various ages wandered into view of the camera. At the

hearing it was established that Blas would be living in the same home as a three-

year-old girl and across the street from an eight-year-old girl. The Court is troubled

that there appears to be no plan in place to ensure the defendant is not in close,

unsupervised contact with these and other children.

      Where a criminal defendant seeks “decreased punishment, he or she has the

burden of showing the circumstances warrant that decrease.” United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992). Here, the defendant simply has failed

to meet his burden of establishing “extraordinary and compelling” circumstances.

Brooker, 976 F.3d at 237.


                                           5
  Case 1:14-cr-00367-FB Document 70 Filed 07/26/21 Page 6 of 6 PageID #: 604




                                CONCLUSION

      For the foregoing reasons, the defendant’s motion for a reduced sentence is

DENIED in all respects.

SO ORDERED.

                                           _/S/ Frederic Block__________
                                           FREDERIC BLOCK
                                           Senior United States District Judge

   Brooklyn, New York
   July 23, 2021




                                       6
